Appeal from a judgment in favor of the plaintiff, and from an order denying a motion for a new trial. Plaintiff alighted from an east-bound bus at the juncture of the Troy road with Route 20, between Albany and Pittsfield, on the southerly side of Route 20; he walked across Route 20 to the northerly side thereof and then along the northerly side, left-hand side of the Troy road, and which he left, and as he proceeded in the direction of the left side of the Troy road and towards his home, he was hit by the defendants’ automobile which was traveling west on Route 20. The evidence indicates that defendants’ brakes would not bring then car to a stop in less than sixty-odd feet when traveling at the rate of twenty miles an hour. There is a question of fact whether or not the plaintiff at the time he was injured was walking on Route 20 or on the Troy road. Judgment and order unanimously affirmed, with costs.